Citation Nr: 1637850	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a Notice of Disagreement (NOD) in November 2010.  A Statement of the Case (SOC) was issued in July 2012 and a VA Form 9 was received in July 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2014, the Veteran designated an agent as his representative before VA using a VA Form 21-22a.  Agents who commence representation before VA after June 23, 2008, must file for accreditation by VA's Office of General Counsel.  38 C.F.R. § 14.629b (2015).  Current VA accreditation records do not show the designated agent as accredited; therefore, the Board cannot recognize her as the Veteran's representative.  At the March 2015 Board hearing, the undersigned Veterans Law Judge explained this situation to the Veteran who represented on the record that he both understood and wished to continue the proceedings without any representation.  See March 2015 Board Transcript, pages 2-3.

In May 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Board notes that additional pertinent Web articles were submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2016 Supplemental SOC (SSOC).  To date, this evidence has not been reviewed by the AOJ, and no waiver from the Veteran was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review this evidence in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this claim in May 2015 for a VA addendum medical opinion to be obtained.  Upon remand, a VA addendum medical opinion was obtained in September 2015.  The VA examiner provided a negative medical nexus opinion that primarily addressed the undocumented Veteran's assertions of blood donations in service.  However, the examiner does not address the Veteran's assertions regarding in-service air gun inoculations, to include the notion that the Veteran received his in-service air gun inoculations prior to these in-service blood donations.  The examiner in providing the negative nexus opinion also seems to be conceding that the Veteran was diagnosed with hepatitis C in service prior to the blood donation or prior to service - neither of which is documented in the records.  This medical opinion is not adequate as it is contradictory and as the Veteran is presumed sound upon entering his active military service (i.e., the hepatitis C was not documented on his military entrance examination).  Additionally, subsequent to the VA addendum opinion being obtained, the Veteran submitted pertinent Web articles pertaining to his hepatitis C.  Thus, the Board finds that an additional VA medical opinion, based upon a review of these Web articles, is necessary before a decision on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Another remand of the claim is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the September 2015 VA examiner regarding the etiology of the Veteran's currently diagnosed Hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's in-service air gun inoculations contributed in any way to the Veteran's current diagnosis of Hepatitis C or is medically related to service.  In providing the medical opinion, the examiner is asked to review and address the Web Articles submitted by the Veteran regarding hepatitis C.  The examiner is asked to assume that the Veteran entered the active military service without a diagnosis of hepatitis C.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence, and the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004), and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

2.  The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

3.  After completion of the above, the AOJ must re-adjudicate the issue of entitlement to service connection for Hepatitis C.  If the benefit sought on appeal remains denied, the Veteran should be furnished a SSOC and be afforded an opportunity to respond for the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

